Appeal by the de*611fendant from a judgment of the Supreme Court, Suffolk County (Harris, J.), rendered August 9, 1995, convicting him of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s Sandoval ruling constituted a provident exercise of discretion (see, People v Sandoval, 34 NY2d 371). Further, the court properly denied the defendant’s request to charge the jury on driving without a license (see, Vehicle and Traffic Law § 509 [1]) as a lesser-included offense of the charge of aggravated unlicensed operation of a motor vehicle in the first degree (see, Vehicle and Traffic Law § 511 [3]). On the facts of this case, no reasonable view of the evidence would have permitted the jury to conclude that the defendant committed the lesser offense but did not commit the greater (see, People v Glover, 57 NY2d 61; cf., People v Gribben, 164 AD2d 944).
The defendant’s remaining contentions lack merit. Joy, J. P., Krausman, Florio and McGinity, JJ., concur.